—Order unanimously reversed on the law without costs and matter remitted to Oneida County Surrogate’s Court for further proceedings in accordance with the following Memorandum: The Surrogate erred by summarily dismissing petitioner’s application to set aside a private placement order of adoption without conducting an evidentiary hearing (see, Domestic Relations Law § 115-b [7]; cf., Matter of Rickey AA., 146 AD2d 433, affd 75 NY2d 885). Upon remittitur, we direct the court to appoint a guardian ad litem for the child (see, SCPA 403-a [1]). (Appeal from Order of Oneida County Surrogate’s Court, Ringrose, S. — Adoption.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.